Citation Nr: 0922277	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-21 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a total rating for compensation on the basis 
of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from September 1999 to 
October 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

A Travel Board hearing was scheduled for October 2006.  The 
appellant did not report to the scheduled hearing.

In July 2008 the Board remanded the claim for a VA 
examination.  The record reflects that Veteran cancelled the 
scheduled VA examination and did not request that it be 
rescheduled.  


FINDINGS OF FACT

1.  The appellant is service connected for sleep apnea, rated 
as 50 percent disabling; anxiety disorder, rated as 30 
percent disabling; essential hypertension, rated as 10 
percent disabling; reoccurring cluster headaches, rated as 10 
percent disabling; and non-alcoholic steatohepatitis, rated 
noncompensable.

2.  The appellant has completed two years of college; he has 
not pursued any kind of work on concerns of not being able to 
handle it.

3.  The appellant's service connected disabilities do not 
preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim for TDIU.  
The Board notes that in a VCAA letter of June 2005 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice letter pre-
dated the rating decision.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  However, the U.S. Supreme Court 
has recently reversed that decision, finding it unlawful in 
light of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court held that the burden of proving harmful error 
must rest with the party raising the issue, that the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, notice was not provided until April 
2006.  However, the untimely notice did not create any unfair 
prejudice because the preponderance of the evidence is 
against the claim.  Indeed, for this reason, any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  Outpatient 
treatment records and private treatment records have been 
obtained.  A VA examination was scheduled and the appellant 
cancelled the examination.  A Travel Board hearing was 
scheduled and the appellant did not appear.  Therefore, and 
based on the foregoing, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).
Legal Criteria and Analysis

The appellant is claiming entitlement to TDIU.  The appellant 
has claimed that his service connected disabilities prevent 
him from obtaining gainful employment

VA outpatient treatment records document that the appellant 
has been unemployed since 2004 when he left active service.  
A VA examination report of January 2005 notes that the 
appellant has not worked and has not gone to school since 
October 2004 when he was discharged from the Air Force.  It 
was noted he was helping with his sickly grand-parents.

A VA examination report of July 2005 notes that the appellant 
reported that prior to joining the Air Force, he worked at a 
hardware store as a cashier and at other positions and had no 
trouble at work.  He further reported that since getting back 
from service, he has looked for work but states "no one 
calls back."  The examiner noted that on further 
questioning, the appellant stated that if a job were offered 
he feels his current emotional state would prevent him from 
gainful employment.  The examiner stated that the veteran 
appeared motivated to work but clearly needed some aggressive 
treatment in order to return him to the workplace and 
estimated occupational impairment at the time to be moderate 
to severe.  

VA outpatient treatment records of July 2005 note that the 
appellant reported being unemployed but wanted to return to 
work once his depression improved.  

In a VA Form 21-8940, the appellant stated that he last 
worked in October 2004.  He noted he left his last job 
because of disability.  Furthermore, he noted that he had 
tried to obtain employment from March to June 2005.  He noted 
he had 2 years of college education.  

A VA examination report of July 2006 notes the appellant 
reported not having worked since 2004.  He stated he had not 
even had a temporary job.  He reported having applied for 12 
to 13 jobs at various places and not being hired.  He also 
reported he had daily doctor's appointments for some time.  
He stated he started college in 2006 but has missed a lot of 
classes and believes his emesis and somnolence are his main 
problems for not being able to work or go to all his classes.  

A VA examination report of August 2006 notes that the 
appellant reported he had filled out some applications for 
jobs but had not really pursued any kind of work as he is 
afraid he could not handle it.  He further stated he no 
longer drives due to having such poor concentration he is 
afraid of getting into a car accident.  

Pursuant to a Board remand of July 2008, the RO scheduled the 
appellant for a VA examination in order to determine the 
impact of his service connected disabilities on his ability 
to secure and maintain gainful employment.  

Examinations were scheduled for August 2008 and September 
2008.  Documents from the VA Medical Center show that the 
appellant cancelled the scheduled examination.  The 
cancellation remarks noted that the appellant wished to 
decline pursuing his claims.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the appellant 
raised the issue of entitlement to TDIU at the time that he 
was challenging the initial disability rating of the grant of 
service connection for anxiety with depression.  The Board 
notes that the claim of service connection for anxiety with 
depression was an original claim.  Therefore, he appellant's 
claim of TDIU is part and parcel an original claim.  As such, 
since the appellant cancelled the VA examination scheduled, 
the Board will decide the claim based on the evidence of 
record.  See 38 C.F.R. § 3.655 (b).
The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service- connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. § 
3.341(a) (2008); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  

After a careful review of the evidence of record, the Board 
finds that the evidence does not support a finding of 
entitlement to TDIU.

The appellant is service connected for sleep apnea, rated as 
50 percent disabling; anxiety disorder, rated as 30 percent 
disabling; essential hypertension, rated as 10 percent 
disabling; reoccurring cluster headaches, rated as 10 percent 
disabling; and non-alcoholic steatohepatitis, rated 
noncompensable.  His combined evaluation is 70 percent.  
Therefore, he meets the schedular requirements for TDIU under 
38 C.F.R. § 4.16(a).  

The Board notes that there is no opinion of record regarding 
the impact of the appellant's service connected disabilities 
on his employability.  The appellant was scheduled for a VA 
examination.  However, he cancelled the examination and did 
not request that it be rescheduled.  Rather, he stated at the 
time, that he no longer wished to pursue his appeal.  The 
duty to assist is not a one-way street.  See Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The examination would 
have provided the Board with valuable information necessary 
to adjudicate his claim for TDIU.  However, the appellant 
chose not to undergo the examination.  

The Board notes that while the appellant has been unemployed 
for a number of years, this has not been attributed to his 
service connected disabilities.  Moreover, unemployment, does 
not necessarily equate with unemployability on account of 
service-connected disability.   

In January 2005 the appellant reported not having worked 
since October 2004.  However, he did not state this was due 
to his disabilities.  Rather, he stated he was helping with 
his sickly grand-parents.  In July 2005 the VA examiner 
stated that the appellant appeared motivated for work but 
that he would need some aggressive treatment in order to 
return him to the work place.  He estimated the current 
occupational impairment was moderate to severe.  
Significantly, the examiner did not opine that the appellant 
was unemployable, but rather that he would need treatment to 
return him to the work place.  Furthermore, while stating 
that the appellant was moderately to severely occupationally 
impaired, he did not state that he was unemployable.  
Therefore we conclude that the examiner believed that the 
appellant could work.  

Moreover, it is significant to note that in August 2006 the 
appellant reported he had filled out some applications for 
jobs but had not really pursued any kind of work as he was 
afraid he could not handle it.  He further stated he no 
longer drives due to having such poor concentration he is 
afraid of getting into a car accident.  Considering the 
appellant's own reports, and the evidence as a whole, the 
Board must conclude that appellant has chosen not to seek out 
employment rather than that he has not been able to find 
employment.  Thus, the Board finds that the evidence 
establishes that the appellant is not currently precluded 
from securing and following all forms of substantially 
gainful employment as the result of his service-connected 
disabilities.  Rather, at this point, he has chosen not to 
pursue employment.  

In sum, the evidence shows that the appellant is not 
precluded from obtaining gainful employment due to his 
service connected disabilities.  While there is evidence of 
moderate to severe occupational impairment, the VA examiner 
has stated that the appellant could return to work with 
treatment.  Moreover, the most recent evidence shows that the 
appellant himself has stated while he has submitted some 
applications, he has not really pursued employment for fear 
of not being able to handle the job.  Therefore, the evidence 
shows the appellant currently unemployed because he has chose 
not to pursue employment.  Thus, the Board finds that 
evidence establishes that the appellant is not currently 
precluded from securing and following all forms of 
substantially gainful employment as the result of his 
service-connected disability.  Therefore, entitlement to TDIU 
is not warranted at this time.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A total rating for compensation on the basis of individual 
unemployability is denied.  



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


